Title: To George Washington from Charles Cotesworth Pinckney, 4 June 1799
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear Sr
Charleston [S.C.] June 4th 1799

I wrote to you from Mulbury Grove the seat of our deceased friend Genl Greene in Georgia, & enclosed you my letter to the Secretary of War giving an account of the progress of Brigr Genl Washington, Major Rutledge & myself on the sea Coast—I now enclose you two other letters to the Secretary, one from Augusta & the other from this place.
The Arrangement for North Carolina, South Carolina & Georgia have been transmitted to the War Department, & copies of them shall be forwarded to you by Brigr Genl Washington, who will set out this day week—He will also carry two plumes for you, one for Coll Lear, & another for Captn Thornton if he does me the honour to accept his appointment—I enclosed a Letter for him from Mulberry Grove—On My return I found Mrs Pinckney had been very ill; she was then better, but has had two relapses since I arrived, & today has been attacked with a vomiting of green black bile; this she trusts will be an excuse to Mrs Washington for not yet answering her last letter—She & my Daughters unite with me in affectionate respects to you both; & I remain with the utmost esteem & veneration Your affectionate & devoted hble Sert

Charles Cotesworth Pinckney

